DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 1/11/2019 has been considered by the Examiner.
Specification
The disclosure is objected to because of the following informalities:
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
 Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 

(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
In the present application, some of the headings of the major subsections are in brackets “[ ]” or use terminology not in conformance with what has been set forth above.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kalishnikov et al [ Characterization of a nonlinear filter for the front-end of a high contrast double-CPA Ti:sapphire laser ].
With respect to claim 1, Kalishnikov et al disclose:
A laser output device including a laser pulse filter [ taught by figure 1 ] comprising: a laser oscillator that oscillates a source laser pulse [ taught by the Master Oscillator ]; a pulse expander that temporally stretches the source laser pulse which is oscillated by the laser oscillator [ the optics defined by mirror 1 and mirror 2 ]; an amplifier that amplifies the laser pulse which is temporally stretched by the pulse expander [ a multi-pass amplifier is shown and described: “…A single pulse is picked out of the pulse train by the Pockels  cell and gets amplified in the multi-pass amplifier…”] ; a laser pulse filter that filters a pre-pulse and a post-pulse which are included in the amplified laser pulse [ taught by the non-linear filter ]; and a pulse compressor that temporally compresses the laser pulse passing through the laser pulse filter [ taught by the compression optics defined by the 1400mm gratings ].
With respect to claim 11, Kalishnikov et al disclose:
A laser pulse filter, which filters a pre-pulse and a post-pulse among laser pulses of a laser output device which uses a chirped pulse amplification (CPA) method [ figure 1 teaches a laser pulse filter ( non-linear filter ) within a CPA system ], wherein the laser pulse filter has a filtering hole that is formed to filter the pre-pulse and the post-pulse which are included in an amplified laser pulse [ The non-linear filter structure is described as “….a cavity consisting of two mirrors similar to the cavity of the multi-pass amplifier…”. The multi-pass amplifier included mirrors with holes to inject pumping light. In figure 1, light is shown entering the cavity of the non-linear filter via a hole in a mirror, thus anticipating a structure including a filtering hole. ]
Allowable Subject Matter
s 2-10 and 12-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
				Other Cited Prior Art
Vigroux et al (2009/0279167) – figure 4 teaches using filters (12 and 24) in a CPA system. Paragraph 0086 and figure 5 describe the filter (24) as including a hole.
Kakui (JP0213225710A) – teaches using a band-pass filter (30) in a MOPA.
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645